                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                     Criminal No. 19-458 (FLW)

                                             SCHEDULING ORDER
                 vs.


MIGUEL ANGEL CARMONA
GUZMAN



      This matter having come before the Court for arraignment; and the

United States being represented by Craig Carpenito, United States

Attorney for the District of New Jersey (by Brian Urbano, Assistant U.S.

Attorney, appearing); and the Defendant being represented by Benjamin

West, AFPD; and the parties having met and conferred prior to

arraignment and having determined that this matter may be treated as a

criminal case that does not require extensive discovery within the

meaning of paragraph 3 of this Court’s Standing Order for Criminal Trial

Scheduling and Discovery; and the parties having agreed on a schedule

for the exchange of discovery and the filing and argument of pretrial

motions; and the Court having accepted such schedule, and for good

cause shown,


      It is on this 12th day of July, 2019, ORDERED that:

      1. The Government shall provide all discovery required by Federal

Rule of Criminal Procedure 16(a)(1) on or before July 19, 2019.
      2. The Government shall provide exculpatory evidence, within the

meaning of Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, on or

before July 19, 2019. Exculpatory evidence that becomes known to the

Government after that date shall be disclosed reasonably promptly after

becoming known to the Government.

      3. The Defendant shall provide all discovery required by Federal

Rule of Criminal Procedure 16(b)(1) on or before July 26, 2019.

      4. The Defendant shall provide any and all notices required by

Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3 on or before

July 26, 2019.

      5. The following shall be the schedule for pretrial motions in this

matter:

            a) The Defendant shall file any and all pretrial motions,

pursuant to Federal Rules of Criminal Procedure 12(b) and 41(h), in the

manner set forth in L. Civ. R. 7.1, on or before August 30, 2109;

            b) The Government shall file any response to the Defendant’s

pretrial motions on or before September 13, 2019;

            c) The Defendant shall file any reply on or before September

20, 2019;

            d) Oral argument on pretrial motions shall be held on a date to

be determined by the Court.


                                           L.
                                       Hororable Freda LfWolfson
                                       United States District Judge
